FILED
                           NOT FOR PUBLICATION
                                                                            DEC 24 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KIP O’CONNOR; et al.,                            No. 13-35895

              Plaintiffs - Appellants,           D.C. No. 3:11-cv-01297-SI

 v.
                                                 MEMORANDUM*
COUNTY OF CLACKAMAS, OREGON;
et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                     Argued and Submitted November 5, 2015
                                Portland, Oregon

Before: KOZINSKI, BERZON, and WATFORD, Circuit Judges.

      Kip O’Connor, Lisa Konell, and Big Mountain Co. (“O’Connor”) appeal the

district court’s grant of summary judgment to the County of Clackamas, Oregon

(“County”) and two of its employees. O’Connor challenges the County’s

application of its zoning ordinances to his property, alleging the County and its


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
employees violated his constitutional rights. We affirm for the reasons stated by

the district court.

         O’Connor also challenges the district court’s dismissal of his claim for

intentional interference with economic relations against a community planning

organization and its members. We do not reach the question whether O’Connor

could appeal his state law claim against the community planning organization and

its members given that he had not included the claim in his amended pleadings.

Even if O’Connor were able to challenge on appeal the district court’s ruling on his

state law claim, that claim fails on the merits for the reasons stated by the district

court.

         AFFIRMED.




                                            2